Case 6:21-cv-00051-ADA Document 14-4 Filed 03/31/21 Page 1 of 5




       Exhibit B
Change Membership | WacoWork                                   https://members.wacowork.com/account/memberships/change
                       Case 6:21-cv-00051-ADA Document 14-4 Filed 03/31/21 Page 2 of 5




1 of 4                                                                                               3/7/2021, 4:00 PM
Change Membership | WacoWork                                   https://members.wacowork.com/account/memberships/change
                       Case 6:21-cv-00051-ADA Document 14-4 Filed 03/31/21 Page 3 of 5




2 of 4                                                                                               3/7/2021, 4:00 PM
Change Membership | WacoWork                                   https://members.wacowork.com/account/memberships/change
                       Case 6:21-cv-00051-ADA Document 14-4 Filed 03/31/21 Page 4 of 5




3 of 4                                                                                               3/7/2021, 4:00 PM
Change Membership | WacoWork                                   https://members.wacowork.com/account/memberships/change
                       Case 6:21-cv-00051-ADA Document 14-4 Filed 03/31/21 Page 5 of 5




4 of 4                                                                                               3/7/2021, 4:00 PM
